                 Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 1 of 12




 1   J. Randall Jue, SBN 014816
     Chandler City Attorney’s Office
 2   P.O. Box 4008, MS602
     Chandler, Arizona 85244-4008
 3   Telephone (480) 782-4655
     Facsimile (480) 782-4652
 4   Attorney E-Mail: Randy.Jue@chandleraz.gov
     Minute Entries: chandlercityattorney@chandleraz.gov
 5   Attorneys for the City of Chandler and Garrett Dever

 6                                 UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF ARIZONA

 8 Jennifer Lane,                                        No. 2:19-cv-00852-SMB

 9                                     Plaintiff,
           vs.                                           CHANDLER DEFENDANTS’
10                                                       RESPONSE TO PLAINTIFF’S
     City of Mesa, et al.,                               MOTION FOR PARTIAL SUMMARY
11                                                       JUDGMENT RE: STATE LAW
                                      Defendants.        AFFIRMATIVE DEFENSES
12
                                                         (Assigned to Honorable Susan M.
13                                                       Brnovich)

14               Defendants City of Chandler and Garrett Dever (“Chandler Defendants”), through

15   undersigned counsel, hereby respond to Plaintiff’s Motion for Partial Summary Judgment Re:

16   State Law Affirmative Defenses (“PMSJ”) pursuant to Rule 56, Fed. R.Civ. P., and LRCiv

17   56.1. This Response is supported by the previously filed Chandler Defendants’ Statement of

18   Facts in Support of Motion for Summary Judgment (“DSOF”) [Doc. 310], the simultaneously

19   filed Chandler Defendants’ Controverting State of Facts in Support of Their Response to

20   Plaintiff’s Motion for Partial Summary Judgment Re: State Law Affirmative Defenses, and

21   the following Memorandum of Points and Authorities.

22   ///


                                                     1
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 2 of 12




 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     FACTUAL BACKGROUND.

 3          Per LRCiv 56.1, “[a]ny party opposing a motion for summary judgment must file a

 4   statement” that (1) indicates whether the opposing party disputes each of the moving party’s

 5   statement of facts and (2) “any additional facts that establish a genuine issue of material fact

 6   or otherwise preclude judgment in favor of the moving party.” In addition to simultaneously

 7   filing Chandler Defendants’ Controverting State of Facts in Support of Their Response to

 8   Plaintiff’s Motion for Partial Summary Judgment Re: State Law Affirmative Defenses, which

 9   includes additional facts (“ADSOF”), Chandler Defendants also rely on, and incorporate by

10   reference, their previously filed Chandler Defendants’ Statement of Facts in Support of

11   Motion for Summary Judgment (“DSOF”) [Doc. 310].

12          In addition, with respect to providing the factual background for this Response,

13   Chandler Defendants also incorporate by reference, and direct the Court’s attention, to the

14   Factual Background Section set forth in their Motion for Summary Judgement (Doc. 309) for

15   a rendition of the factual background of the above-captioned matter.

16   II.    THE CITY DEFENDANTS ARE ENTITLED TO THE JUSTIFICATION
            DEFENSES UNDER A.R.S. §§ 13-404 THROUGH 13-413 .
17
            In Arizona, once the factual predicates of an applicable “justification” statute are
18
     established, A.R.S. § 13-413 provides nonliability for civil damages:
19
             No person in this state shall be subject to civil liability for engaging in conduct
20           otherwise justified pursuant to the provisions of this chapter.

21          As to the interpretation of a statute, the primary goal is to effectuate the legislature’s

22   intent. Wade v. Ariz. St. Ret. Sys., 241 Ariz. 559, 561 ¶ 10, 390 P.3d 799, 801 (2017). “If the



                                                     2
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 3 of 12




 1   statute is subject to only one reasonable interpretation, we apply it without further analysis.” Id.

 2   (citation omitted).

 3          Thus, according to § 13-413, (1) no person in Arizona shall be subject to civil liability (2)

 4   if that person engages in conduct that is otherwise justified by a provision in Chapter 4 of title

 5   13. In Plaintiff’s PMSJ, she attempts to assert an unreasonable interpretation of § 13-413 that is

 6   not supported by any legal authority. Plaintiff contends that the “statutory language of the

 7   justification statutes makes clear that it does not permit a defendant to claim that the actions of

 8   one person justify using force against another person.” (PMSJ 10, lines 10-11.) Nothing in §13-

 9   413 suggests such a narrow and convoluted interpretation.            On the contrary, the more

10   reasonable, and simplest interpretation, is that—if a person is justified in his actions—that

11   person should not be exposed to civil liability. Because Garrett Dever’s actions on the date of

12   the subject incident (“Incident”) were justified, the Plaintiff’s PMSJ must be denied.

13          A.     DEFENDANT GARRETT DEVER WAS JUSTIFIED IN EXECUTING THE
                   VEHICLE CONTAINMENT TO PREVENT BRANDON PEQUENO’S
14                 ONGOING THREAT TO USE THE PHYSICAL FORCE OF THE
                   TOYOTA COROLLA.
15
            A.R.S. 13-409 provides as follows:
16
             A person is justified in threatening or using physical force against another if in
17           making or assisting in making an arrest or detention or in preventing or
             assisting in preventing the escape after arrest or detention of that other person,
18           such person uses or threatens to use physical force and all of the following
             exist:
19
                   1. A reasonable person would believe that such force is immediately
20                 necessary to effect the arrest or detention or prevent the escape.

21                 2. Such person makes known the purpose of the arrest or detention or
                   believes that it is otherwise known or cannot reasonably be made known
22                 to the person to be arrested or detained.



                                                      3
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 4 of 12




 1                3. A reasonable person would believe the arrest or detention to be lawful.

 2
           It is undisputed that, on April 20, 2017, Pequeno recklessly and dangerously fled the
 3
     Chandler Apartment Complex in Chandler in the Toyota Corolla he had stolen after attempting
 4
     to kidnap Gomez while brandishing a knife. (DSOF ¶¶ 11-14.) The Chandler police officer
 5
     who responded to the scene terminated their pursuit of Pequeno because he was driving through
 6
     red lights. (DSOF ¶ 14.) Thus, the evidence in the record establishes that Pequeno, as a fleeing
 7
     suspected felon, posed as an ongoing threat to use physical force (i.e., driving the Toyota
 8
     Corolla with total disregard for any human life in his path). Moreover, it was (1) reasonable for
 9
     Dever to believe that the subject vehicle containment (“Vehicle Containment”) was necessary to
10
     effect the arrest of Pequeno, (2) it could not have been reasonably made known to Pequeno the
11
     purpose of the arrest, but it should have been known to Pequeno, and (3) a reasonable person
12
     would believe the arrest was lawful.      § 13-409.     Therefore, Dever’s contribution to the
13
     execution of the Vehicle Containment was justified and the PMSJ must be denied.
14
           B.     DEFENDANT GARRETT DEVER WAS JUSTIFIED IN EXECUTING THE
15                VEHICLE CONTAINMENT TO PREVENT PEQUENO FROM
                  COMMITTING AGGRAVATED ASSAULT WITH THE TOYOTA
16                COROLLA, A DANGEROUS INSTRUMENT.

17         A.R.S. § 13-411 provides as follows:

18           A. A person is justified in threatening or using both physical force and deadly
             physical force against another if and to the extent the person reasonably
19           believes that physical force or deadly physical force is immediately necessary
             to prevent the other's commission of . . . aggravated assault under section 13-
20           1204, subsection A, paragraphs 1 and 2.

21   A.R.S. § 13-1204 provides in pertinent part:

22           A. A person commits aggravated assault if the person commits assault as
             prescribed by section 13-1203 under any of the following circumstances:

                                                    4
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 5 of 12




 1
                   1. If the person causes serious physical injury to another.
 2
                   2. If the person uses a deadly weapon or dangerous instrument.
 3
     A “dangerous instrument” is “anything that under the circumstances in which it is used,
 4
     attempted to be used or threatened to be used is readily capable of causing death or serious
 5
     physical injury.” A.R.S. § 13-105(12). A car may be a dangerous instrument. State v. Davis,
 6
     No. 2 CA-CR 2007-0321, 2008 WL 2628944, at *2 ¶ 9 (Ariz. Ct. App. May 22, 2008).
 7
            For the same reasoning that was discussed above in Section II(A), Dever was justified in
 8
     executing the Vehicle Containment to prevent Pequeno from using the Toyota Corolla to
 9
     commit aggravated assault. § 13-411.
10
            C.     THE OTHER OFFICERS WERE JUSTIFIED IN USING DEADLY FORCE
11                      AGAINST PEQUENO DURING THE CONFRONTATION WITH
                        PEQUENO AFTER THE EXECUTION OF THE VEHICLE
12                      CONTAINMENT.

13          In the PMSJ, Plaintiff contends that “Pezzelle was not justified in using deadly force

14   because the vehicle containment had been successful in effecting arrest or detention of all three

15   people in the [Toyota] Corolla, they had no ability to escape, and the car was in park.” (PMSJ

16   11, lines 18-21.) Plaintiff’s description of the situation after the execution of the Vehicle

17   Containment omits significant and material facts, which support the position that the use of

18   deadly force was justified.

19          A.R.S. § 13-410 provides as follows:

20           A. The threatened use of deadly physical force by a person against another is
             justified pursuant to section 13-409 only if a reasonable person effecting the
21           arrest or preventing the escape would believe the suspect or escapee is:

22                 1. Actually resisting the discharge of a legal duty with deadly physical
                   force or with the apparent capacity to use deadly physical force; or

                                                      5
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 6 of 12




 1
                  2. A felon who has escaped from lawful confinement; or
 2
                  3. A felon who is fleeing from justice or resisting arrest with physical
 3                force.

 4           C. The use of deadly force by a peace officer against another is justified
             pursuant to section 13-409 only when the peace officer reasonably believes that
 5           it is necessary:

 6                 1. To defend himself or a third person from what the peace officer
                   reasonably believes to be the use or imminent use of deadly physical
 7           force.

 8                2. To effect an arrest or prevent the escape from custody of a person
                  whom the peace officer reasonably believes:
 9
                         (a) Has committed, attempted to commit, is committing or is
10                       attempting to commit a felony involving the use or a threatened use
                         of a deadly weapon.
11
                         (b) Is attempting to escape by use of a deadly weapon.
12                       (c) Through past or present conduct of the person which is known
                         by the peace officer that the person is likely to endanger human life
13                       or inflict serious bodily injury to another unless apprehended
                         without delay.
14

15         The record supports the contention that Pezzelle was justified in using deadly force

16   against Pequeno. First, it is undisputed that the Toyota Corolla was not simply in “park.”

17   Sandoval, who was sitting in the front passenger seat of the vehicle, testified that Pequeno hit

18   the gas. (DSOF ¶ 36.) Dever testified that he felt the Toyota Corolla pushing against his truck.

19   (DSOF ¶ 37.) Ekren testified that Pequeno made the Toyota Corolla rock back and forward.

20   (DSOF ¶ 40.) This behavior is not indicative of a person who intends to surrender to law

21   enforcement in a non-violent way. Second, Plaintiff fails to acknowledge that several witnesses

22   observed Pequeno make furtive movements toward the center console of the Toyota Corolla and



                                                    6
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 7 of 12




 1   Task Force members had information that Pequeno had wielded a knife at a bystander in

 2   Chandler and might be armed with a firearm stole from his girlfriend. (DSOF ¶¶ 7, 13-15, 22,

 3   38-40, 42-43.)

 4          Thus, the record establishes that the criteria of § 13-410 for the justification of deadly

 5   forced was satisfied: (1) Pequeno appeared to have the apparent capacity to use deadly physical

 6   force (§ 13-410 (A)(1)), (2) Pequeno was a felon who is fleeing from justice (§ 13-410 (A)(2)),

 7   (3) Pezzelle reasonably believed that it was necessary to defend himself or the other officers

 8   from what he reasonably believed was the imminent use of deadly physical force (§ 13-

 9   410(C)(1)), and (4) Pezzelle reasonably believed it was necessary to effect an arrest of

10   Pequeno whom Pezzelle believed had committed a felony involving the use of a deadly weapon

11   (a knife) and was attempting to escape by use of a deadly weapon and Pezzelle knew that

12   Pequeno was likely to endanger human life unless apprehended without delay (§ 13-410(C)(2)).

13          For all of these reasons, the Court must find that support exists in the record for the

14   application of § 13-410 in favor of the Defendants and deny the PMSJ.

15   III.   CHANDLER DEFENDANTS ARE ENTITLED TO THE DEFENSES AND/OR
            PRESUMTIONS FOUND IN A.R.S. § 12-712.
16
            A.R.S. § 12-712(A) provides as follows:
17
             In any civil action, the finder of fact may find the defendant not liable if the
18           defendant proves that the claimant or, if the claimant is an heir or the estate of a
             deceased person, the decedent was attempting to commit, committing or
19           immediately fleeing from a felony criminal act and as a result of that act,
             attempted act or flight the claimant or decedent was at least fifty per cent
20           responsible for the accident or event that caused the claimant's or decedent's
             harm.
21

22   Moreover, A.R.S. § 13-303 provides as follows in pertinent part:



                                                      7
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 8 of 12




 1           A. A person is criminally accountable for the conduct of another if:

 2           ...

 3           ...

 4           3. The person is an accomplice of such other person in the commission of an
             offense including any offense that is a natural and probable or reasonably
 5           foreseeable consequence of the offense for which the person was an
             accomplice.
 6
           In the instant case, it is undisputed that hours prior to the Vehicle Containment,
 7
     Pequeno had committed a number of felony offenses in Chandler, including attempted
 8
     kidnapping including attempted kidnapping (A.R.S. § 13-1304), aggravated
 9
     assault (A.R.S. § 13-1204), vehicle theft (A.R.S. § 13-1904), and continued his
10
     crime spree to Glendale where he used heroin and methamphetamine (A.R.S. §
11
     13-3408). (DSOF ¶¶ 10-14, 17.) After Pequeno, Sandoval, and S.L. arrived at
12

13   the Glendale Apartment Complex, Task Force member Andrew Walag arrived at

14   the parking lot of the complex and drove past S.L. with his window down.

15   (ADSOF ¶ 1.) He heard S.L. look into his vehicle and indicated to Pequeno and

16   Sandoval that Walag was not a police officer. (Id.)

17   IV.   CHANDLER DEFENDANTS ARE ENTITLED TO THE DEFENSES
           AND/OR  PRESUMTIONS FOUND IN A.R.S. § 12-716.
18
           A.R.S. § 12-716(A) provides that “[i]f the court finds by a preponderance of the
19
     evidence that a Plaintiff is harmed while the plaintiff is attempting to commit,
20
     committing or fleeing after having committed or attempting to commit a felony criminal
21
     act,” an officer is presumed to have acted reasonably to protect himself or another
22
     person, effect an arrest, or prevent an escape, as well as having been reasonably hired

                                                    8
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 9 of 12




 1   and trained to use physical and deadly force. For the same reasoning set forth above in

 2   Section III, S.L. is potentially culpable as an accomplice to Penqueno’s crime spree and,

 3   as a result, Chandler Defendants are entitled to the availability of § 12-716. Therefore,

 4   the Court must deny the PMSJ on the issue too.

 5   V.     CHANDLER DEFENDANTS ARE ENTITLED TO A.R.S. § 12-820.02.

 6          A.R.S. § 12-802.02 provides individual defendants with qualified immunity for “[t]he

 7   failure to make an arrest or the failure to retain an arrested person in custody.” Although

 8   Plaintiffs argue that the Defendants should have arrested Pequeno before he got in the Toyota

 9   Corolla, or done so when S.L. was not with him anymore, this is mere speculation. Under the

10   law, it is up to the jury to decide if the Defendants have liability for failing to arrest Pequeno

11   sooner, rather than later based on the evidence in the records. Therefore, the Court must find

12   that this is a viable defense available to the Chandler Defendants and deny PMSJ.

13   VI.    CHANDLER DEFENDANTS ARE ENTITLED TO A.R.S. § 12-820.05.

14          Plaintiff incorrectly contends that Chandler Defendants waived the absolute immunity

15   provided by A.R.S. § 12-820.05 by failing to affirmative assert it in their Answer. On the

16   contrary, Chandler Defendants asserted it by setting forth that they claimed all available

17   privileges and immunities provided in A.R.S. § 12-820 et. seq. (See Answer [Doc. 11].) Thus,

18   Plaintiff’s claim is false. Moreover, Chandler Defendants explicitly reiterated this assertion of

19   A.R.S. § 12-820 et. seq. in their multiple Responses to Mandatory Initial Discovery Pilot

20   Program Requests. Therefore, the Court must deny the PMSJ on this issue as well.

21

22   ///



                                                      9
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 10 of 12




 1   VII.   CHANDLER DEFENDANTS ARE ENTITLED TO THE DEFENSE OF
            ASSUMPTION OF THE RISK.
 2
            Plaintiff contends that the City Defendants are not entitled to the defense of assumption
 3
     of risk because the three required elements are not met. (PMSJ 15.) Plaintiff is incorrect and
 4
     the Court must deny her request to preclude Chandler Defendants from asserting the defense of
 5
     assumption of risk.
 6
            In Arizona, the elements of assumption of the risk are the following: (1) there must be a
 7
     risk of harm caused by defendant’s conduct; (2) plaintiff must have actual knowledge of the risk
 8
     and appreciate its magnitude; and (3) plaintiff must voluntarily choose to enter or remain within
 9
     the area of risk under circumstances that manifests her willingness to accept that particular risk.
10
     Hildebrand v. Minyard, 16 Ariz. App. 583, 585 (1972). In order for the assumption of risk to
11
     apply, a general knowledge of a danger is not sufficient but, rather, the plaintiff must have actual
12
     knowledge of the specific risk which injured her and appreciate its magnitude. Garcia v. City of
13
     South Tucson, 131 Ariz. 315, 640 P.2d 1117 (App.1982).
14
            Plaintiff concedes that the first element is satisfied. (PMSJ 15, lines 20-22.) However,
15
     Plaintiff is too narrow with respect to her scope the Task Force’s conduct. The conduct at issue
16
     was the Task Force members’ pursuit and arrest of Pequeno, a dangerous felon who was using
17
     illicit drugs and on the run after committing an attempted kidnapping and assault in Chandler.
18
     This conduct posed a risk of harm to S.L. because of her decision to associate with Pequeno.
19
            As to the second element, the record contains evidence that shows that S.L. knew that
20
     Pequeno was attempting to elude the police. Thus, it can be inferred that S.L. had actual
21
     knowledge of the particular risk—which was that law enforcement could be descending upon
22



                                                     10
            Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 11 of 12




 1   Pequeno at any moment. With respect to the third element, it is undisputed that S.L. voluntarily

 2   chose to remain with the area of risk by getting in the Toyota Corolla with Pequeno.

 3          Therefore, the record establishes that all the defendants, including Chandler Defendants,

 4   are entitled to the defense of assumption of risk.

 5   VIII. CONCLUSION.

 6          Based on the foregoing arguments, the Chandler Defendants request that the Court

 7   deny the PMSJ.

 8          RESPECTFULLY SUBMITTED this 21st day of May, 2021.

 9                                              CHANDLER CITY ATTORNEY’S OFFICE

10                                              /s/ J. Randall Jue
                                                J. RANDALL JUE
11                                              Assistant City Attorney for Defendants
                                                City of Chandler and Garrett Dever
12
                                   CERTIFICATE OF SERVICE
13
            I hereby certify that on this 21st day of May 2021, I caused the foregoing document
14
     to be filed electronically with the Clerk of Court through the CM/ECF System for filing;
15
     and served on counsel of record via the Court’s CM/ECF system.
16
            I further certify that on the 21st day of May 2021, I have emailed the foregoing
17
     document to the following:
18
     Joel B. Robbins
19   Jesse M. Showalter
     Robbins & Curtin, P.L.L.C.
20   301 East Bethany Home Rd., Suite B-100
     Phoenix, AZ 85012
21   joel@robbinsandcurtin.com
     jesse@robbinsandcurtin.com
22   lauren@robbinsandcurtin.com
     Attorneys for Plaintiff

                                                      11
           Case 2:19-cv-00852-SMB Document 328 Filed 05/21/21 Page 12 of 12




 1
     John P. Torgenson
 2   Torgenson Law
     333 W. Roosevelt St.
 3   Phoenix, AZ 85003
     jtorgenson@torgensonlaw.com
 4   Attorney for Plaintiff

 5   Joseph J. Popolizio
     John T. Masterson
 6   Justin M. Ackerman
     Jones, Skelton & Hochuli, P.L.C.
 7   40 North Central Ave., Suite 2700
     Phoenix, AZ 85004
 8   jmasterson@jshfirm.com
     jpopolizio@jshfirm.com
 9   jackerman@jshfirm.com
     Attorneys for Defendant City of Mesa
10
     /s/ Kellie Evans
11

12

13

14

15

16

17

18

19

20

21

22



                                            12
